DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2022 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 47 and 48 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 47 and 48 depend on cancelled Claim 46.  For examination purposes, Claims 47 and 48 will be interpreted as being properly dependent on Claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 11, 13, 15, and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al (US PGPub 2004/0218990) in view of Widanagamage Don (PGPub 2009/0013875).
Regarding Claim 1, Stevenson teaches an apparatus (Abstract) comprising:
a body (Fig. 1- body of blind rivet/fastener 10; See also Fig. 6- rivet R);
an inlet port (Fig. 1- annular passageway 26); 
an outlet port (Fig. 1- cylindrical body portion 14) comprising an outlet adhesive valve configured to impede an adhesive outflow at the outlet port (Fig. 1- openings 50 in cylindrical body portion 14; See also Fig. 5b and [0100] of the instant specification showing the outlet port valve as a lattice); and 
a channel connecting the inlet and outlet ports for enabling the adhesive to fill a desired region in the body (Fig. 1- toroidal chamber 40 connecting annular passageway 26 and cylindrical body portion 14; [0025]- toroidal chamber 40 fills with adhesive)
wherein the outlet adhesive valve comprises a lattice (Fig. 1- openings 50 form a lattice to impede fluid flow across cylindrical body portion 14; [0022]- openings 50 restrict the flow of adhesive) distributed across an area of the AM outlet port near an outer surface of the body (Fig. 1- see openings 50 across an area of the cylindrical body portion 14; Fig. 6- showing openings 50 across the surface of rivet R).

Stevenson further teach a sensor mounted at an appropriate location in order to detect any spillage or leakage overfill adhesive [0034] but does not appear to explicitly teach the lattice comprises a flow sensor configured to sense a pressure spike cause by an accumulation of adhesive in the desired region and to thereby prevent adhesive leakage.
Solving the same issue of controlling the supplied dose of fluid with a flow sensor, Widanagamage Don teaches a method of controlling fluid supply (Abstract) wherein the device comprises a flow sensor (Fig. 1- flow sensor 10), flow rate monitor (Fig. 1- flow rate monitor 16) and microprocessor (Fig. 1- microprocessor 17) to determine a volume delivered based on changes in the flow rate over time [0016] in order to shut off fluid delivery when a target volume has been discharged [0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stevenson to also include a sensor, flow rate monitor and microprocessor as taught by Stevenson with reasonable expectation of success to shut off fluid delivery when a target volume has been discharged [0021], thus meeting the instant limitation of the lattice comprises a flow sensor configured to sense a pressure spike cause by an accumulation of adhesive in the desired region and to thereby prevent adhesive leakage.

The limitations of the inlet port, outlet port, and outlet adhesive valve being additively manufactured are recited as product-by-process.  In a product by process claim, so long as the product has the same claimed composition or properties, the method by which it was made or by which the properties were tested is not material.  According to the MPEP, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113 [R-1], see In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966).  Thus, the language of “additively manufactured” does not limit the structure.

Regarding Claim 2, Stevenson further teaches the adhesive flow is unidirectional from the AM inlet port to the AM outlet port ([0025]- the flow of adhesive is shown in Fig. 1a as flow arrow A; Fig. 1a- flow arrow A).

Regarding Claim 4, Stevenson further teaches the AM outlet port is configured to receive a vacuum (Fig. 1- air pump 70 and line 72); and wherein the AM outlet adhesive valve is configured to facilitate the adhesive flow from the AM inlet port to the AM outlet port by engaging the vacuum ([0024]- Operation of the air pump establishes a vacuum or low-pressure condition within the chamber 68 sufficient to effect the adhesive charging of the body portion of the rivet).

Regarding Claim 5, Stevenson further teaches the lattice (Fig. 1- openings 50) is configured to: engage the vacuum by passing air ([0024]- Operation of the air pump establishes a vacuum or low-pressure condition within the chamber 68 sufficient to effect the adhesive charging of the body portion of the rivet); and impede the adhesive outflow at the AM outlet port when the fill is complete ([0025]- the pressure differential causes a predetermined amount of adhesive to flow into the device [0030]- adhesive only flows when the pump is active in both embodiments).

Regarding Claim 11, Stevenson further teaches the AM inlet port comprises an AM inlet adhesive valve configured to: facilitate the adhesive flow from the AM inlet port to the AM outlet port; and impede an adhesive outflow at the AM inlet port (Fig. 1- annular seal 32; [0019]- annular seal 32 operates as a one way valve to admit and retain dormant, viscous adhesive within the body of the rivet).

Regarding Claim 13, Stevenson does not appear to explicitly teach the AM inlet adhesive valve comprises a lattice configured to impede the adhesive outflow at the AM inlet port.  However, Stevenson does teach a lattice across the outlet port (Fig. 1- openings 50 form a lattice to impede fluid flow across cylindrical body portion 14) in order to restrict the flow of adhesive [0022]- openings 50 restrict the flow of adhesive).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stevenson to also include openings where the flow of adhesive is to be restricted as taught by Stevenson with reasonable expectation of success to restrict the flow of adhesive [0022], thus meeting the instant limitation of the AM inlet adhesive valve comprises a lattice configured to impede the adhesive outflow at the AM inlet port. 

Regarding Claim 15, Stevenson further teaches the AM inlet adhesive valve comprises a flap configured to: facilitate the adhesive flow from the AM inlet port to the AM outlet port when the adhesive is applied at the inlet port; and impede the adhesive outflow at the AM inlet port by blocking the inlet port when the adhesive is removed from the inlet port (Fig. 1- annular seal 32; [0019]- annular seal 32 operates as a one way valve to admit and retain dormant, viscous adhesive within the body of the rivet; [0023]- This charge is achieved by forcing the adhesive past the seal 32 deflected thereby and into the torodial chamber 40 of the rivet and then allowing the seal to recover to its natural state; See Fig. 1 vs Fig. 1a wherein annual seal 32 recovers to its natural state).

Regarding Claim 47, Widanagamage Don further teaches the flow sensor is configured to send a signal to a control module to terminate the filling in response to sensing the pressure spike (Fig. 1- flow sensor 10, flow rate monitor 16, and microprocessor 17 determine a volume delivered based on changes in the flow rate over time [0016] in order to shut off fluid delivery when a target volume has been discharged [0021]).

Regarding Claim 48, Widanagamage Don further teaches the pressure spike from the adhesive flow is configured to automate adhesive injection (Fig. 1- flow sensor 10, flow rate monitor 16, and microprocessor 17 determine a volume delivered based on changes in the flow rate over time [0016] in order to shut off fluid delivery when a target volume has been discharged [0021]).

Regarding Claim 49, Stevenson further teaches a lattice with an orientation and geometry to reduce leakage to the outer surface ([0027]- the openings extending through the cylindrical wall are sized to normally prevent flow of the viscous adhesive therethrough to inhibit or severely limit the amount of material present on the exterior of the main body)
Examiner notes the limitation of the lattice being co-printed is recited as a product-by-process.  In a product by process claim, so long as the product has the same claimed composition or properties, the method by which it was made or by which the properties were tested is not material.  According to the MPEP, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113 [R-1], see In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966).  Thus, the language of “the lattice being co-printed” does not limit the structure.

Regarding Claim 50, Stevenson further teaches elements of the lattice are positioned evenly across the AM outlet port in rows (Fig. 1- openings 50 shown in rows; Fig. 6- openings 50 shown in rows).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al (US PGPub 2004/0218990) in view of Widanagamage Don (PGPub 2009/0013875), Rhodes et al (PGPub 2019/0111795), and Fromm et al (PGPub 2018/0281204).
Regarding Claim 6, Stevenson and Widanagamage Don do not appear to explicitly teach the AM outlet adhesive valve comprises a plurality of outlet spring loaded tangs configured to: couple with a vacuum effector; facilitate the vacuum when coupled with the vacuum effector; and impede the adhesive outflow at the AM outlet port when decoupled from the vacuum effector.  
Rhodes teaches an alternative port covered by a plurality of motorized tangs (Abstract- the iris door) in order to expand and restrict the opening [0048].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stevenson and Widanagamage Don to include an iris door as taught by Rhodes with reasonable expectation of success to expand and restrict the openings [0048].  

Rhodes does not appear to explicitly teach a spring loaded iris door (plurality of spring loaded tangs).  
Fromm teaches an alternative iris door wherein the iris door is spring-loaded(Abstract) in order to close around and support an object placed within the fingers [0022].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stevenson, Widanagamage Don, and Rhodes to include a spring-loaded iris door as taught by Fromm with reasonable expectation of success to close around and support an object placed within the fingers [0022], thus meeting the instant limitation of a plurality of outlet spring loaded tangs configured to: couple with a vacuum effector; facilitate the vacuum when coupled with the vacuum effector; and impede the adhesive outflow at the AM outlet port when decoupled from the vacuum effector.

Regarding Claim 14, Stevenson and Widanagamage Don do not appear to explicitly teach the AM inlet adhesive valve comprises a plurality of inlet spring loaded tangs configured to: couple with an adhesive effector; facilitate the adhesive flow from the AM inlet port to the AM outlet port when coupled with the adhesive effector; and impede the adhesive outflow at the AM inlet port when decoupled from the adhesive effector.  
Rhodes teaches an alternative port covered by a plurality of motorized tangs (Abstract- the iris door) in order to expand and restrict the opening [0048].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stevenson and Widanagamage Don to include an iris door as taught by Rhodes with reasonable expectation of success to expand and restrict the opening [0048].  

Rhodes does not appear to explicitly teach a spring loaded iris door (plurality of spring loaded tangs). 
Fromm teaches an alternative iris door wherein the iris door is spring-loaded (Abstract) in order to close around and support an object placed within the fingers [0022].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stevenson, Widanagamage Don, and Rhodes to include a spring-loaded iris door as taught by Fromm with reasonable expectation of success to close around and support an object placed within the fingers [0022].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al (US PGPub 2004/0218990) in view of Widanagamage Don (PGPub 2009/0013875) and Duggan (US Pat. 4249568).
Regarding Claim 16, Stevenson and Widanagamage Don do not appear to explicitly teach the flap is configured to lock into place upon completion of an adhesive fill within the apparatus (namely, a clapper valve). 
Duggan teaches an alternate port utilizing a clapper valve (Abstract) in order to prevent backflow (Abstract).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stevenson and Widanagamage Don to include a clapper valve as taught by Duggan with reasonable expectation of success to prevent backflow (Abstract).

Response to Arguments
Applicant’s arguments, filed March 18, 2022, with respect to the rejection(s) of claim(s) 1-2, 4-7, 11, 13-16, and 47-50 under 35 USC 102 and 103 in view of Stevenson (PGPub 2004/0218990) have been fully considered and are persuasive as Stevenson fails to teach or suggest the lattice comprises a flow sensor configured to sense a pressure spike cause by an accumulation of adhesive in the desired region and to thereby prevent adhesive leakage.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stevenson et al (US PGPub 2004/0218990) in view of Widanagamage Don (PGPub 2009/0013875).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.K./Examiner, Art Unit 1748           
4/27/22
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712